Citation Nr: 1310555	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-49 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which found that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus, type II.


FINDINGS OF FACT

1.  In an unappealed September 2003 rating decision, service connection for diabetes mellitus was denied on the basis that the Veteran did not have confirmed Vietnam service to support a presumption of exposure to Agent Orange.

2.  The evidence received since the September 2003 rating decision related to diabetes mellitus was not previously considered by agency decision makers; however, it does not address an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

The criteria for reopening a previously denied claim of entitlement to service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

A May 2007 notice letter was provided to the Veteran, prior to the initial adjudication of his claim.  This letter satisfied VA's notice requirements by apprising the Veteran of the criteria for establishing service connection, as well as the regulations pertinent to the establishment of an effective date and of a disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter also advised the Veteran that his claim had been previously denied and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, service personnel records, and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  The Veteran was offered an opportunity to testify at a Board hearing, but he declined. 

The Veteran has not been provided with a VA examination with respect to his claim. However, as the case turns on whether he served in Vietnam or was otherwise exposed to Agent Orange, rather than the etiology of his currently diagnosed diabetes mellitus, there is no need for an examination.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

New and Material Evidence to Reopen Claims.

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Reopening a claim for service connection, which has been previously and finally disallowed, requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

Service connection for diabetes mellitus was denied in a September 2003 rating decision.  Notice of this rating decision was provided later that same month and the decision is now final.  

The evidence of record at the time of the September 2003 rating decision consisted of the Veteran's service treatment records, service personnel records, private treatment records showing an initial diagnosis of diabetes mellitus in 2002, and the Veteran's statements to the effect that he had stayed overnight in Vietnam twice on his way to duty in Thailand. 

The basis of the September 2003 rating decision that denied the Veteran's claim for service connection for diabetes mellitus was that diabetes mellitus was first shown decades after service, that the record did not establish that the Veteran had Vietnam service for the purpose of establishing a presumption of exposure to Agent Orange, and that other exposure to Agent Orange was not shown.

Since September 2003, the Veteran has submitted a copy of a Board remand of another Veteran's claim.  The record also contains a VA memorandum addressing the use of Agent Orange in Thailand, and the Veteran's statement that he disembarked from a plane and set foot on Vietnam soil during service.

The other veteran's remand and the VA Thailand memorandum were not previously considered by agency decision makers at the time of the 2003 rating decision denying service connection for diabetes mellitus; hence this evidence is new.  However, the other veteran's remand has no bearing on, or precedential value to, the current Veteran's case; and the VA Thailand memorandum does not provide any basis for concluding that the Veteran was exposed to Agent Orange in Thailand.  

The Veteran's statement regarding his having set foot in Vietnam is not new; it is, essentially, a restatement of his contention at the time of the original denial of his claim.

Some of the evidence received since the September 2003 rating decision is "new," as it was not considered at the time of the prior determination.  None of the evidence is "material" in that it merely continues his contentions made at the time of the last denial; is inapplicable to the current Veteran's claim; or does not provide support for his contentions.  The evidence does not raise any reasonable possibility of substantiating the Veteran's contention that he was exposed to Agent Orange during service.  

New and material evidence to reopen a claim of service connection for diabetes mellitus has not been received and reopening the claim is not warranted. 


ORDER

New and material evidence not having been received, reopening the claim of entitlement to service connection for diabetes mellitus, type II is denied. 





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


